DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
According to the application, for clarity of the record the claim limitations are defined as follows and will be examined based on these definitions for apply prior art:
“Vin_min” is a minimum input voltage receivable by the first stage.
“Vin_max” is a maximum input voltage receivable by the first stage.
“Vin_typ” is a typical voltage within the input voltage range receivable by the first stage.
“Vout” is a second stage output voltage.
“Vout_min” is a minimum output voltage from the second stage.
“Vout_max” is a maximum output voltage from the second stage output.
“Vout_typ” is a typical output voltage within the output voltage range from the second stage output.
“n” is a conversion ratio of the input voltage “over” the bus voltage of the first stage.
“Vout_typ/2” is the [typical output voltage within the output voltage range from the second stage output] divided by “2”.
Vin_min/Vout_max is the [minimum input voltage receivable by the first stage] divided by the [maximum output voltage from the second stage output] (e.g. [Vin_min] divided by [Vout_max]).
Vin_max/n is the [maximum input voltage receivable by the first stage] divided by [conversion ratio of the input voltage “over” the bus voltage of the first stage].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 14-19 inherit the same from claim 13.
Claim 15 recites the limitation "the voltage ratio “n”" in line 1.  There is insufficient antecedent basis for this limitation in the claims. Does the applicant mean this limitation to refer to “the voltage conversion ratio (“n”)”? Is the voltage ratio “n” supposed to mean the same thing as the voltage conversion ratio (“n”) which was claimed in claim 13? Would that applicant please be more clear with the claim language?
Claim 20 recites the limitation "its Vout_min" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Is this the same Vout_min recited in line 11 or is this a different Vout_min?
Claims 22-26 inherit the same from claim 21.
Claim 22 recites the limitation "the voltage ratio “n”" in line 1.  There is insufficient antecedent basis for this limitation in the claims. Does the applicant mean this limitation to refer to “the voltage conversion ratio (“n”)”? Is the voltage ratio “n” supposed to mean the same thing as the voltage conversion ratio (“n”) which was claimed in claim 20? Would that applicant please be more clear with the claim language?
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
Claim 13 recites the limitation "the output voltage range" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 19 recite the limitation "the conversion efficiency" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim 22 recites the limitation “+/10” [sic].
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kociecki (US 6,198,642) in view of Wu et al. (US 10,720,842).
Claism 13-15, 20-22; Kociecki disclose a DC-DC converter (e.g. 202, 212, 216, 226, 234, 242, 250), comprising: a first converter stage (202) comprising a voltage ratio converter stage having a first stage input (200) and including a first stage output (216, 226, 234, 242), the first stage input configured to receive an input voltage (200; e.g. +/-380V; or, 48V; col. 8 line 36) in a wide range from a minimum voltage (Vin_min; +/-380V tolerance) to a maximum voltage (Vin_max; +/-380V tolerance), with a typical voltage (e.g. approx. 380V) being within the range, and the voltage ratio converter stage configured to output a non-regulated bus voltage (214) to the first stage output; a second converter stage (216) including a second stage input coupled to the first stage output to receive the non-regulated bus voltage (214) and also including a second stage output (218), the converter stage (216) configured to output a second stage output voltage (218) to the second stage output (218), the output voltage range from a minimum output voltage (Vout_min: +/-5V) to a maximum output voltage (Vout_max: +/-5V) with a typical output voltage (Vout_typ: 5V); the non-regulated bus voltage defined by a voltage conversion ratio ("n") of the input voltage over the non-regulated bus voltage of the first stage; the converter stage comprises a buck converter (216) and its Vout_max is less than Vout_typ*2 (e.g. less than twice the typical output voltage; for example, if max is 5.3V, that is less than 5*2= 10V); the voltage conversion ratio (n= 48V/12V=4V) of the first stage is less than boost converter 234)
However, Kociecki does not disclose the second converter stage comprising a multi-level converter stage.
Wu teaches a multilevel buck DC/DC converter that permits full range of output voltage across all operation zones while also avoiding voltage overstress of the switch transistors. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kociecki to include a multilevel buck DC/DC converter in order to permit full range of output voltages across all operation zones while also avoiding voltage overstress of the switch transistors as taught by Wu.
Claims 16 and 23; 48V; col. 8 line 36.
Claims 17 and 24; see converter 234 with 12V Vout.
Claims 18, 19, 25 and 26; Kociecki and Wu disclose the claimed invention except for efficiency ranges of 97.5% to 99.5% or 97% to 99% as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to achieve efficiency ranges of 97.5% to 99.5% or 97% to 99%, since it has been held that where the general conditions of a claim are disclosed in the prior In re Aller, 105 USPQ 233. Also, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesche, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kociecki and Wu to achieve efficiency ranges of 97.5% to 99.5% or 97% to 99% in order to reduce power losses and achieve better power conversion for increased cost effectiveness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 









/GARY L LAXTON/           Primary Examiner, Art Unit 2896                     1/15/2022